        Case: 3:18-cv-01061-bbc Document #: 24 Filed: 07/22/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

SCOTT MAHER,
                                                                 OPINION and ORDER
                             Plaintiff,
                                                                      18-cv-1061-bbc
              v.

DOUG BELLILE,

                           Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Scott Maher is a patient civilly committed at the Sand Ridge Secure

Treatment Center under Chapter 980 of the Wisconsin Statutes. He is proceeding on a

claim that the center’s broad policy restricting access to certain movies, books, music,

magazines and photographs violates his First Amendment rights. In the original scheduling

order, dispositive motions were due on June 26, 2020. Dkt. #15. The court extended the

deadline to July 24, 2020, at defendant’s request. Dkt. #19. On July 21, defendant filed

a motion to compel plaintiff to sign a medical release, and requests that the summary

judgment deadline be stayed until at least 14 days after plaintiff has done so. Dkt. #22.

       I am denying defendant’s motion for several reasons. First, I agree with plaintiff that

defendant’s proposed medical release seeks information that falls far outside the scope of this

case. Plaintiff’s only claim in this case is his First Amendment claim challenging Sand

Ridge’s media policy. Yet, defendant’s proposed medical release seeks access to all of

plaintiff’s “protected health information,” including alcohol and drug treatment records, HIV



                                              1
        Case: 3:18-cv-01061-bbc Document #: 24 Filed: 07/22/20 Page 2 of 4



and AIDS test results and “all records, reports, documents, materials, notes, memoranda,

correspondence, x-rays, photographs, insurance forms and all billings” relating to plaintiff’s

“physical or mental condition.” Dkt. #23-1 at 11. Most of these records have no possible

relevance to plaintiff’s First Amendment claim.

       Defendant states that some of plaintiff’s medical records could explain why plaintiff

was denied access to certain media. However, defendant does not develop this argument.

For example, defendant does not say that plaintiff’s medical or mental health providers have

a role in deciding whether plaintiff has access to media otherwise banned by Sand Ridge’s

media policies. Defendant also does not say that the individuals responsible for making

media and property decisions have access to plaintiff’s health records, or that any expert

witness will give the opinion that plaintiff should be denied access to certain media based on

his health records. (Defendant did not disclose any expert witness.) In fact, defendant does

not identify any specific type of records that he thinks would be relevant to the claim at issue

in this case.

       Moreover, in responding to plaintiff’s discovery requests, defendant stated that “all

patients” must adhere to Sand Ridge’s property policy, and that “[w]hen one movie is

denied, it is denied for all patients; it is not on a patient-by-patient basis.” Dkt. #23-1, ¶ 7.

If defendant now takes the position that some media requests are evaluated on an

individualized basis, or that the property policy was formed after reviewing plaintiff’s medical

records, defendant should explain his position.




                                               2
        Case: 3:18-cv-01061-bbc Document #: 24 Filed: 07/22/20 Page 3 of 4



       Defendant also argues that because plaintiff is in the custody of the Department of

Health Services, all of plaintiff’s records kept at Sand Ridge qualify as “protected health

information,” including records of plaintiff’s grievances or requests for certain media or

property. Defendant cites no factual or legal authority to support his assertion, but even if

it is accurate, defendant does not explain why he cannot limit the scope of the requested

medical release to include only those documents directly relevant to plaintiff’s requests for

certain media or letters challenging the media policy.

       Finally, defendant provides no reason why he waited until three days before summary

judgment was due to file a motion to compel plaintiff to sign the medical release. Defendant

says he first sent the medical release to plaintiff on June 17, 2020, approximately one month

before the dispositive motions deadline, which had been extended already.          Although

defendant now tries to blame plaintiff for his inability to file a timely summary judgment

motion, it is clear that defendant has delayed unreasonably in gathering evidence to litigate

this case.

       For all of these reasons, I will deny defendant’s motion to compel and motion to stay

the summary judgment deadline. If defendant wants to review plaintiff’s medical records,

he must draft a medical release that is limited in scope to the documents directly relevant

to the First Amendment claim in this case. That being said, I will give the parties one

additional week to prepare summary judgment motions.




                                             3
       Case: 3:18-cv-01061-bbc Document #: 24 Filed: 07/22/20 Page 4 of 4



                                       ORDER

      IT IS ORDERED that defendant Doug Bellile’s motion to compel and to stay

summary judgment, dkt. #22, is DENIED. The dispositive motions deadline is extended to

July 31, 2020.




      Entered this 22nd day of July, 2020.

                                        BY THE COURT:

                                        /s/
                                        ________________________
                                        BARBARA B. CRABB
                                        District Judge




                                             4
